                 Case 2:21-cv-00756-RSL Document 21 Filed 08/13/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8   FINANCIAL PACIFIC LEASING, INC.,                Case No. 2:21-cv-00756-RSL
 9                                  Plaintiff,       STIPULATION AND ORDER
                                                     REGARDING DEFENDANT’S ANSWER
10          v.                                       TO PLAINTIFF’S COMPLAINT
11   R.V.I. AMERICA INSURANCE CO.,
12                                Defendant.
13

14          Financial Pacific Leasing, Inc. (“Financial”) and R.V.I. America Insurance Co. (“RVI”)

15   hereby stipulate that RVI’s answer or other response to Financial’s First Amended Complaint for

16   Declaratory Relief and Damages (Dkt. #14) is due on August 23, 2021.

17          DATED: August 12, 2021

18    GORDON TILDEN THOMAS &                        LANE POWELL PC
      CORDELL LLP
19

20    By: s/ Franklin D. Cordell                    By:_s/ Michael M. Brown_____________
          Franklin D. Cordell, WSBA No. 26392           David M. Schoeggl, WSBA No. 13638
21        Miles C. Bludorn, WSBA No. 54238              Michael M. Brown, WSBA No. 49722
          T: 206.467.6477                               T: 206.223.7000
22        fcordell@gordontilden.com                     schoeggld@lanepowell.com
23        mbludorn@gordontilden.com                     brownm@lanepowell.com
      Attorneys for Plaintiff Financial Pacific     Attorneys for Defendant R.V.I. America
24    Leasing, Inc.                                 Insurance Co.

25

26

27

     STIPULATION AND ORDER REGARDING                                   LANE POWELL PC
                                                                1420 FIFTH AVENUE, SUITE 4200
     DEFENDANT’S ANSWER TO PLAINTIFF’S
                                                                         P.O. BOX 91302
     COMPLAINT - 1                                            SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-00756-RSL                                  206.223.7000 FAX: 206.223.7107
              Case 2:21-cv-00756-RSL Document 21 Filed 08/13/21 Page 2 of 2



 1                                              ORDER
 2
            Having considered the August 12, 2021 stipulation submitted by Financial Pacific Leasing,
 3
     Inc. (“Financial”) and R.V.I. America Insurance Company (“RVI”), and being fully advised, the
 4
     Court hereby GRANTS the parties’ stipulation. The deadline for RVI’s answer or other response
 5
     to Financial’s First Amended Complaint for Declaratory Relief and Damages (Dkt. #14) is due on
 6
     August 23, 2021.
 7

 8
            Dated this 13th day of August, 2021.
 9

10
                                         Robert S. Lasnik
11                                       United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER REGARDING                                    LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     DEFENDANT’S ANSWER TO PLAINTIFF’S
                                                                          P.O. BOX 91302
     COMPLAINT - 2                                             SEATTLE, WASHINGTON 98111-9402
     CASE NO. 2:21-cv-00756-RSL                                   206.223.7000 FAX: 206.223.7107
